Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to the rejections of claims 1-16 and 19-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a system for biometric pre-identification, comprising: a biometric pre-identification device; and a financial device; wherein: the biometric pre-identification device is configured to: obtain a digital representation of a biometric for a person prior to arrival of the person at the financial device; and determine an identity of the person using the digital representation of the biometric; and the financial device is configured to: receive an indication of the identity from the biometric pre- identification device; and verify that the identity corresponds to a payment account used via the financial device after the arrival of the person at the financial device.
Regarding claim 8, the prior art fails to disclose or fairly suggest a system for biometric pre-identification, comprising: a biometric pre-identification device; and a financial device; wherein: the biometric pre-identification device is configured to: obtain a digital representation of a biometric for a person prior to arrival of the person at the financial device; and determine an identity of the person using the digital representation of the biometric; and the financial device is configured to: receive an indication of the identity from the biometric pre- identification device; and use information associated with the identity to facilitate a financial transaction after the arrival of the person at the financial device.
Regarding claim 15, the prior art fails to disclose or fairly suggest a system for biometric pre-identification, comprising: a biometric pre-identification device; and an accommodation station; wherein: the biometric pre-identification device is configured to: obtain a digital representation of a biometric for a person prior to arrival of the person at the accommodation station; and determine an identity of the person using the digital representation of the biometric; and the accommodation station is configured to: receive an indication of the identity from the biometric pre-identification device; and perform an action if the identity corresponds to an accommodation reservation.
Dependent claims 2-7, 9-14 and 16-20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687